DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 13 is objected to because of the following informalities:  there is a typo in the claim in line 2; the claim recites “is define.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “the thick side” and “the thin side” in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations “the thick side” and “the thin side” in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Healey US 6372072 B1).
With respect to claim 10, Healey discloses a composite material (abstr.) comprising a thick part including a first quantity of stacked reinforced fiber layers, the thick part having a first thickness – the part corresponding to 19 in Fig., a thin part including a second quantity of stacked fiber layers – the part corresponding to 21 in the Fig., the thin part having a second thickness less than the first thickness (Fig.) (col. 3, lines 50-62, col. 7, lines 1-22), and a thickness-varying part – corresponding to 16, 20, and 17 in Fig. - between the thick part and the thin part and having a thickness decreasing from the first thickness to the second thickness (Fig.), wherein the thickness-varying part includes a plurality of connection layers forming some of the stacked reinforced fiber layers of the thick part and forming all of the stacked reinforced fiber layers of the thin part (col. 7, lines 1-16, Fig.), and a plurality of drop-off layers .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson et al. (US 8870120 B2) (“Sanderson”), in view of Healey (US 6372072 B1).
With respect to claim 10, Sanderson discloses a composite material (abstr.) comprising a thick part including a first quantity of stacked reinforced fiber layers, the thick part having a first thickness, a thin part including a second quantity of stacked fiber layers, the thin part having a second thickness less than the first thickness, and a thickness-varying part between the thick part and the thin part and having a thickness decreasing from the first thickness to the second thickness (col. 1, lines 10-15, col. 4, lines 52-67, col. 5, lines 1-18, col. 6, lines 59-61, Figs. 4 and 13), wherein the thickness-varying part includes a plurality of connection layers forming some of the stacked reinforced fiber layers of the thick part and forming all of the stacked reinforced fiber 
Healey discloses a composite material including a thick part, a thin part and a thickness-varying part wherein the cut ends of the plurality of drop-off layers are displaced from each other along a direction from the thick part to the thin part (col. 7, lies 1-16, Fig).  Healey’s composite provides for a large design flexibility with respect to fiber content ratios (col. 7, lines 17-21), and is suitable for aircraft spars and ribs (col. 3, lines 63-65).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the composite material of Sanderson having the cut ends of the plurality of drop-off layers being displaced from each other along a direction from the thick part to the thin part, as such configuration provides for a large design flexibility and is suitable for aircraft spars and ribs, Sanderson’s composite material also being suitable for aircraft spars and ribs (col. 1, lines 25-27).
Regarding claim 13, Sanderson and Healey teach the material of claim 10.  Sanderson discloses a plane in which a thickness of the thin part extends to the thick part is defined as a baseline, and at least one of the plurality of drop-off layers is on the baseline (Fig. 13).
As to claim 14, Sanderson and Healey teach the material of claim 10.  Sanderson discloses the cut ends of two drop-off layers being located on a line parallel to a direction in which at least one of the reinforced fiber layers of the thick part extends (Fig. 13).
With respect to claim 15, Sanderson and Healey teach the material of claim 10.  Healey discloses a plurality of drop-off layers comprising more than four drop-off layers (col. 7, lines 1-10, Fig.).
Regarding claim 16, Sanderson and Healey teach the material of claim 10.  Sanderson discloses at least one of the connection layers forming some of the stacked reinforced fiber layers being interposed between the plurality of drop-off layers with respect to a stacking direction in which the reinforced fiber layers of each of the thick part, the thin part and the thickness-varying part are stacked (Figs. 4 and 13).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson, in view of Healey, and further in view of Kismarton (US 2011/0045232 A1).
Regarding claim 11, Sanderson and Healey teach the composite of claim 10.  Sanderson discloses a substrate wherein each of the stacked reinforced fiber layers of the thick part, each of the stacked reinforced fiber layers of the thin part, and each of the stacked reinforced fiber layers of the thickness-varying part is a ply substrate having a fiber direction aligned in one direction (abstr., col. 1, lines 45-62), wherein in a plane orthogonal to a stacking direction in which the reinforced fiber layers of each of the thick part, the thin part and the thickness-varying part are stacked, an angle formed between a reference direction serving as a reference and the fiber direction of the play substrate 
Regarding claim 12, Sanderson, Healey and Kismarton teach the material of claim 11.  Healey discloses a plurality of drop-off layers being alternately disposed in the first-side stacked structure and the second-side stacked structure in a direction from the thick side to the thin side of the thickness-varying part (Fig.).


Response to Arguments
Applicant’s arguments filed on Apr. 14, 2021 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejections of claims 7-9 have been withdrawn.  
The Applicant discussed Sanderson and Kismarton as failing to teach the feature of a plurality of drop-off layers being displaced from each other along a direction from the thick part to the thin part of the composite material, the feature recited in the new claim 10.  The Examiner notes that feature is disclosed in a newly cited reference Healey as discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783